Citation Nr: 0022064	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for scarring of the stomach 
region.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his mother


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1998 decision in which the RO 
denied service connection for scarring of the stomach region 
and for disability involving both lower extremities.  In 
September 1999, the Board remanded the veteran's appeal for 
further development.  In April 2000, the RO granted service 
connection for recurrent right ankle sprain and left knee 
degenerative joint disease and assigned each a 10 percent 
rating, effective from February 2, 1998.  This action 
amounted to a grant of the benefit sought by the veteran in 
his claim of service connection for lower extremity 
disability.  Consequently, the remaining issue is the claim 
of service connection for scarring in the stomach region.


FINDING OF FACT

The veteran's current problems with slow healing of post-
operative scarring of the stomach region are not attributable 
to military service.


CONCLUSION OF LAW

The veteran does not have scarring of the stomach region that 
is the result of disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has problems with slow healing 
of post-operative scarring of the stomach region that can be 
attributed to service.  Specifically, he asserts that he 
underwent several abdominal surgeries after his discharge 
from military service and that the scars from those surgeries 
open and bleed several times a year.  The veteran reports 
that both private and VA physicians have told him that 
earlier in-service burn scars have affected the healing of 
the later-incurred surgical scars.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The service medical records reflect that the veteran was 
treated during service, in July 1967, for first and second 
degree burns on his stomach after he spilled cleaning solvent 
on his clothes.  He was treated with a cold shower, ointment, 
and dressing of the wounds.  Separation examination in April 
1970 was negative for any defects or disabilities.

VA and private treatment records, dated from November 1976 to 
December 1999, were obtained by the RO.  These records show 
that the veteran, in January 1977, underwent surgery to 
extract a ureter stone and, in September 1980, had an 
appendectomy.  See private treatment records from Fairmont 
General Hospital dated in January 1977 and September 1980 to 
October 1980.  The January 1977 records from Fairmont General 
Hospital show that the surgical wound had healed 
satisfactorily.  The discharge summary for the veteran's 
September 1980 appendectomy at Fairmont General Hospital, 
indicates that the veteran ". . . may yet require further 
wound care."  However, that record also shows that the 
veteran's appendix was perforated and he had had a 
periappendiceal abscess that required draining.  Thereafter, 
May 1998 records show the veteran's complaints that he had 
difficulty with post-operative scars "breaking open."  A 
May 1998 VA treatment record also shows that the veteran 
requested medication for the scars on his stomach.  He was 
prescribed ointment and gauze.  In November 1998, an 
examination of the veteran disclosed abdominal scarring.

The veteran testified at a personal hearing in June 1999.  At 
that time, he reported that he sustained first and second 
degree burns on his stomach region while in military service.  
Specifically, he reported that he was cleaning a generator in 
preparation to embark for the Republic of Vietnam when 
cleaning solvent spilled on him.  While he did nothing for 
approximately the first 20 minutes, thereafter his skin began 
to burn and blister and he sought treatment.  He was washed 
off with water and had ointment placed on the burn.  
Following the accident, the veteran reported a rash in the 
area of the burn for several years.  He also indicated that 
he continued to get rashes in the area.  Next, he testified 
that VA physicians had told him that the underlying burn 
tissue from the in-service chemical burn would not allow the 
post-service surgical wounds to heal properly. 

The veteran's wife testified that they had been married 
thirty years and that the veteran's stomach had given him 
problems.  The veteran's mother, a registered nurse, 
testified via speaker telephone at the June 1999 personal 
hearing.  She stated that the veteran, while in military 
service, had written home about burning his stomach with some 
chemicals.  After he had abdominal surgery, the area 
blistered and kept opening.  Based on her medical experience 
as a registered nurse, she testified that a chemical burn 
would weaken the skin area and would create a tendency to not 
heal as well. 

At the veteran's December 1999 VA examination, the veteran 
reported that he accidentally spilled a cleaning solvent onto 
his stomach in 1967 and that this resulted in first and 
second degree chemical burns.  The veteran reported that, 
while he did not develop an infection at that time, he 
nonetheless had some mild irritation.  Next, the veteran 
reported that he had had three post-service abdominal 
surgeries - in 1977 (he had abdominal surgery for removal of 
renal stones), in 1979 (he had a ruptured appendix which 
resulted in peritonitis), and in 1980 (he had a hernia 
repair).  The veteran complained that, since 1980, he had had 
problems with the skin over the scar located to the right of 
the umbilicus.  Specifically, that scar stayed irritated and 
tender to touch as well as occasionally broke open and 
drained.  He also reported that lifting and twisting, as well 
as some clothing, caused irritation of that scar.  The 
midline scar did not cause him any problems. 

On examination, the veteran had a 22-centimeter by 0.5-
centimeter hypopigmented scar over the right flank area that 
was non-tender to touch and which the veteran reported was 
not symptomatic.  The veteran also had a 18-centimeter by 3-
centimeter scar to the right of the midline which was 
somewhat hyperemic over the lower 6 centimeters, and had a 
vascularity.  The skin was somewhat thin, caused some local 
adherence, and was slightly tender to touch.  However, there 
was no active bleeding, ulceration, keloid formation, or skin 
break down and it was smooth in texture.  The color of the 
scar was slightly hypopigmented and the last 6 centimeters 
was in a caudal direction and somewhat hyperemic.  Third, 
there was an 11-centimeter by 1-centimeter scar midline below 
the umbilicus that was slightly hypopigmented, but not 
tender, and without any evidence of inflammation.  There was 
an obvious scar over the abdomen with no disfigurement noted 
through the clothing.  The remaining skin over the abdomen 
was smooth and there was no discoloration, no evidence of an 
irregular chemical burn that would be consistent with a 
history of skin damage from a chemical burn. 

The examiner opined that "[i]t is less likely that the 
complaints of recurrent scar irritation are related to the 
chemical burn suffered in the service, but this can not be 
100% ruled out."  The examiner also opined that,

[b]ecause the skin of the abdomen is 
normal in appearance, with the exception 
of the surgical scars, and healthy in 
nature, it is difficult to directly 
relate healing problems related to a skin 
damage due to a chemical burn injury.  In 
my opinion, the complications that the 
patient is complaining of are directly 
related to the history of a ruptured 
appendix and having a secondarily healed 
wound and then another surgery through 
the same area one year later.

The diagnoses were history of chemical burn to the abdomen 
and history of abdominal surgeries, specifically ruptured 
appendix with secondary closure and subsequent complications 
from that incident.

The Board notes that service medical records show that the 
veteran sustained a chemical burn to the abdomen while in 
military service.  Moreover, the veteran's mother, a 
registered nurse, testified that the chemical burn would 
weaken the skin area and would create a tendency to not heal 
as well.  Accordingly, because evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, the Board finds that the veteran has presented a 
plausible claim that he has problems with post-operative 
scarring of the stomach region because of an in-service 
stomach region burn injury.  Therefore, the claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  See Caldwell v. Derwinski, 1 Vet. App. 466 (1991); 
Hampton v. Gober, 10 Vet. App. 481 (1997); 38 C.F.R. § 3.310.

However, as will be discussed below, the greater weight of 
the medical evidence is against the veteran's claim that the 
in-service stomach region burn injury caused any current 
problems with post-operative stomach region scars failing to 
heal.

Initially, the Board observes that nothing said in the pre- 
or post-remand record contradicts the conclusions that the 
veteran currently experiences difficulty with post-operative 
stomach region scars.  The question that needs to be resolved 
is whether the stomach region burn injury the veteran 
sustained while in military service caused such problems.  As 
noted above, the record contains the veteran's and his 
mother's claims that the chemical burn injury in military 
service weakened the stomach region skin and created a 
tendency for it not to heal.  The record also contains the 
veteran's reports that both VA and private physicians had 
told him that that his earlier burn scars would adversely 
affect the healing of the later-incurred surgical scars.

On the other hand, the record includes a VA examination 
conducted for the express purpose of determining the origin 
and etiology of the veteran's problems with his stomach 
region scars.  The VA examiner opined, after review of the 
record and examination of the veteran, that "[i]t is less 
likely that the complaints of recurrent scar irritation are 
related to the chemical burn suffered in the service . . ." 
and "[b]ecause the skin of the abdomen is normal in 
appearance, with the exception of the surgical scars, and 
healthy in nature, it is difficult to directly relate healing 
problems related to a skin damage due to a chemical burn 
injury."  Additionally, the examiner opined that the 
veteran's current problems with his stomach region scars are 
due to his having had a number of surgeries in the same area.

The Board acknowledges that a lay witness, such as the 
veteran and his wife, are competent under the law to describe 
symptoms they had seen or experienced and the Board is 
obligated to accepted as true evidentiary assertions by the 
veteran and his wife in determining whether a claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board 
acknowledges that the veteran's mother as a registered nurse 
is, under certain circumstances, competent to provide a 
medical opinion.  Goss v. Brown, 9 Vet. App. 109, 114-15 
(1996) (a claim may be well grounded where the only competent 
opinion on medical nexus is provided by a registered nurse 
who had known the claimant for 40 years.); cf. Black v. 
Brown, 10 Vet. App. 279, 284 (1997); request denied, 
10 Vet. App. 279 (1997); reconsideration denied, 
11 Vet. App. 15 (1998); appeal dismissed, 185 F.3d 884 (Fed. 
Cir. 1999) (a registered nurse's opinion regarding the 
etiology of the veteran's disability was not probative 
medical evidence because the nurse was the veteran's wife, 
she did not have special knowledge regarding the veteran's 
disease process, and she had never participated in his 
treatment).  

In this case, the Board has found the veteran's claim well 
grounded, primarily on the strength of the in-service records 
and his mother's account of what happened to his skin.  
Consequently, the Board turns to a weighing of the available 
evidence.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, 
the Board notes that the December 1999 VA examiner's opinion 
is supported by a full explanation of his conclusions, 
including references to specific findings contained in the 
record and an examination of the veteran, especially with 
respect to the skin in the stomach area.  On the other hand, 
the veteran's mother offered broad conclusions only, stated 
in somewhat equivocal terms, without reference to specific 
findings or a detailed review of the veteran's record or an 
examination of the veteran.  Moreover, the veteran's opinion 
as to medical etiology, a question integral to the underlying 
claim of service connection, is not helpful because lay 
assertions regarding medical causation do not constitute 
probative evidence that bears directly upon the issue on 
appeal.  See Bostain v. West, 11 Vet. App. 124 (1998) 
(someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, must 
provide evidence regarding medical knowledge).  

In light of this disparity in the kind of opinion presented, 
and for the reasons set out above, it is the Board's 
conclusion that the VA examiner's opinion is entitled to 
greater weight than the opinions offered by the veteran's 
mother and the veteran.  Consequently, the preponderance of 
the evidence is against the veteran's claim. 


ORDER

Service connection for scarring of the stomach region is 
denied.


REMAND

When the Board remanded the appeal in September 1999, one of 
the remanded issues was entitlement to service connection for 
disabilities of the lower extremities.  In April 2000, the RO 
granted service connection for recurrent right ankle sprain 
and left knee degenerative joint disease and assigned each a 
10 percent rating.  In July 2000, the veteran filed with the 
Board a letter that had attached copies of three letters 
dated in April, May, and June 2000 that were addressed to the 
RO and which the veteran claimed he had earlier filed with 
the RO.

From a reading of these letters, the Board finds that the May 
2000 letter may have acted as a timely notice of disagreement 
with the RO's April 2000 decision, that is if it was filed 
with the RO.  38 C.F.R. §§ 20.200, 20.302(c) (1999).  
Moreover, the Board notes that the June 2000 letter made 
reference to a statement of the case (SOC) issued by the RO 
that does not appear in the claims file.  (It appears from 
the veteran's arguments that such a SOC may have addressed 
the ratings assigned to the recently service-connected 
disabilities.)  Furthermore, the June 2000 letter may have 
acted as a timely substantive appeal of the April 2000 
decision.  Id.

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (1999).  Therefore, because the record is 
unclear as to whether an appeal has been perfected as to 
issues the Board would have jurisdiction over, this case is 
remanded for the following actions:

1.  The RO should determine if it had 
earlier received from the veteran the 
April, May, and June 2000 letters he 
subsequently filed with the Board in July 
2000.  If any of the foregoing letters 
were not previously received by the RO, a 
memorandum stating the same should be 
placed in the claims file.  If any of the 
foregoing letters were received by the 
RO, copies of the letters, with the date 
stamp showing the date it was received by 
the RO, must be placed in the claims 
file.

2.  Next, the RO should determine if it 
issued a SOC as to any issues adjudicated 
in its April 2000 decision - evaluations 
for recurrent right ankle sprain and left 
knee degenerative joint disease.  If the 
RO has issued a SOC, a copy of that SOC, 
along with a notation as to the date it 
was issued, must be placed in the claims 
file.  If the RO had not earlier issued 
an SOC, the RO should determine if a 
timely notice of disagreement has been 
filed such that a SOC should be issued.

3.  Lastly, the RO should determine if 
the veteran timely perfected an appeal as 
to either of the above issues.  As to any 
issue on which the veteran has filed a 
timely substantive appeal, that issue 
should be returned to the Board for its 
review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The remanded issues must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


- 10 -


